Supplement Dated February 22, 2010 to Prospectus DatedMay 1, 2009 For Group Variable Universal Life Insurance Special Features of the Group Contract For Executive GVUL This document is a supplement to the prospectus dated May 1, 2009 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Group Contract and Certificates made available to your group. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate. In several instances we use the terms “maximum” and “current charge.” The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5%
